11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Anthony L. Martin
Appellant
Vs.                   No. 11-02-00133-CV B Appeal from Dallas County
Kathleen Vaughan
Appellee
 
Appellant has failed to comply with this
court=s November 15, 2002, order directing him to
file the appellate record on or before December 20, 2002.  Therefore, the appeal is dismissed for want
of prosecution.  TEX.R.APP.P. 37.3(b)
& (c).
 
PER CURIAM
 
January 23, 2003
Panel consists of: Arnot, C.J., and 
Wright, J., and McCall, J.